Citation Nr: 1701577	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  08-39 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date for the grant of a total disability rating based on individual unemployability (TDIU), prior to September 12, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to March 1980, and from May 1982 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that awarded a TDIU, and assigned an effective date of September 12, 2006.

In December 2011, the Board remanded the Veteran's claim for further development, and the case returns for further appellate review.


FINDINGS OF FACT

1.  Prior to September 12, 2006, the Veteran was awarded service connection for arthritis of the lumbar spine, rated as 20 percent disabling; tineas cruris, eczematous dermatitis, rated as 30 percent disabling; laceration of the right foot, rated as 10 percent disabling; and pes planus, rated as 10 percent disabling.  Overall, the Veteran's combined disability rating prior to September 12, 2006, was 60 percent.

2.  Resolving all reasonable doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of October 29, 2005.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are met from October 29, 2005, to September 12, 2006.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. § 3.400(o), 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an effective date earlier than September 12, 2006, is warranted for the award of his TDIU.  Specifically, he argues that the appropriate effective date is April 24, 2006, the day his informal claim for a TDIU was received by VA.  See February 2008 Notice of Disagreement.

Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1). 

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, supra.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

The Veteran's informal claim for a TDIU was received on April 24, 2006; however, as noted in the December 2011 remand, the Veteran's claim for a TDIU arose in connection with his claim for an increased rating for his lumbar spine disability, and that claim was received on September 22, 2004.  See Rice v. Shinseki, supra.  In the October 2007 rating decision on appeal, the AOJ awarded a TDIU.  On the front page of the rating decision, the AOJ indicated that that the award was effective September 12, 2006; however, on page three of the decision, the AOJ indicated that the award was effective April 24, 2006.  

Prior to September 12, 2006, the Veteran was awarded service connection for arthritis of the lumbar spine, rated as 20 percent disabling; tineas cruris, eczematous dermatitis, rated as 30 percent disabling; laceration of the right foot, rated as 10 percent disabling; and pes planus, rated as 10 percent disabling.  Overall, the Veteran's combined disability rating prior to September 12, 2006, was 60 percent.

Therefore, prior to September 12, 2006, the Veteran did not meet the schedular criteria for a TDIU, see 38 C.F.R. § 4.16(a), and his claim must be considered under the criteria of 38 C.F.R. § 4.16(b).

Where the percentage requirements for a TDIU are not met, a total disability may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Veteran's claim for a TDIU on an extraschedular basis must be submitted to the Director of Compensation Service for initial adjudication.  Id.

In accordance with the Board's December 2011 remand instructions, the AOJ referred the Veteran's claim to the Director of Compensation Service for extraschedular consideration.

In a January 2014 administrative decision, the Director denied the Veteran's claim of entitlement to an earlier effective date for the grant of a TDIU, to include on an extraschedular basis.  In the decision, the Director found that the medical evidence of record did not support a finding of unemployability prior to September 12, 2006.  The Director noted that the positive opinions of record were not probative without a factual predicate in the record.  Moreover, the Director noted that there was no evidence that he had been hospitalized for any significant periods of time due to his service-connected lumbar spine disability.  The Director also stated that there was medical evidence indicating that the Veteran could work in sedentary employment.

Since the Veteran's claim of entitlement to a TDIU on an extraschedular basis was denied by the Director, the Board may address the merits of the Veteran's claim for an earlier effective date for the grant of a TDIU, to include on an extraschedular basis.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

Based on the evidence of record, the Board finds that the appropriate effective date for the award of the Veteran's TDIU is October 29, 2005, as it is the date it could be factually ascertained that his service-connected lumbar spine disability rendered him unable to secure or follow a substantially gainful occupation.

Pertinent evidence of record includes the Veteran's private treatment records, VA examinations, and Social Security Administration (SSA) records.  The record reflects that he has associate degrees in photography and management.  From November 2000 to August 2003, the Veteran worked as a merchandiser, and from August 2003 to October 2005, he worked as an immigration specialist.  On his September 2007 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he indicated that his last day of full time employment was October 28, 2005.

In an October 2005 private treatment record, the Veteran's private treating physician, Dr. R.K., noted that his lumbar spine disabilities rendered him unable to lift anything over 20 pounds and he could not sit or stand for more than an hour.  Later that month, he was examined again and his physician concluded that the Veteran's back disability rendered him "disabled."  The physician encouraged him to apply for SSA benefits.

In an October 2005 letter, Dr. R.K. stated that, as a result of the Veteran's back, he was unable to continue to do his job.  The physician noted that his symptoms include pain, which worsened with certain activities, as well as unpredictable, severe episodes of sharp pain causing weakness and loss of control of his legs.  The physician noted that these symptoms would cause him to fall.  After discussion the objective results of his MRI, the physician concluded that the Veteran was disabled from his present job and that it was reasonable for him to apply for disability.

In January 2006, the Veteran underwent an examination in connection with his claim for SSA disability benefits.  The examiner noted that he last worked in October 2005 as a customs and border protection worker.  After completing her evaluation, the examiner concluded that the Veteran would have moderate-to-severe degree of limitations in activities that would require bending, lifting, and prolonged sitting, standing, and/or walking.

In March 2006, the SSA awarded disability benefits based on the Veteran's back disability, beginning October 28, 2005.

In an April 2006 letter, Dr. R.K. stated that the Veteran's service-connected lumbar spine disability caused intermittent severe pain which caused him to crumble and fall to the ground.  He noted that these symptoms occurred when the Veteran was standing for a certain period of time or which standing in certain positions.  As a result, Dr. R.K. concluded that the Veteran was unable to work.

In a September 2006 VA examination, the examiner noted that the Veteran's restricted level of activity and difficulty with prolonged sitting led to his decision to leave his employment and file an application for disability benefits with the SSA.  The examiner also noted that, in his last year of employment, he missed 418 hours of work due to self-imposed sick leave, and that he took 12 days of leave without pay due to his incapacitation.  The examiner found that the Veteran would not be able to perform his duties as a security agent; however, the examiner determined that the Veteran would be able to perform employment that restricted bending, lifting weights greater than 10 pounds, and sitting for more than fifteen to twenty minutes without the advantages of moving about ad-lib.

The Board notes that, while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities rendered him unemployable as of October 29, 2005, the day after his last day of full time employment.  Since the claim for a TDIU was raised in connection with his claim for an increased rating that was filed on September 22, 2004, the Board finds that entitlement to an effective date of October 29, 2005, for the grant of a TDIU on an extraschedular basis is warranted.

Although the Director determined that the Veteran was able to perform sedentary work in spite of his service-connected lumbar spine disability, the opinion does not address the findings of both Dr. R.K. and the January 2006 SSA examiner who determined that he would be unable to perform work that involved prolonged sitting.  Furthermore, while the Veteran has two associate degrees, including a degree in middle management, as discussed previously, the medical evidence suggests that his service-connected lumbar spine disability precluded both physical activity and sedentary employment.  Given his education and occupational experience, it does not appear that the Veteran's qualified for substantially gainful employment due to his lumbar spine disability as of October 29, 2005.

In view of the foregoing, the Board finds that October 29, 2005, is the proper effective date for the Veteran's TDIU, and this earlier effective date is granted. However, under the applicable laws and regulations, there is no basis for finding an even earlier effective date.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date of October 29, 2005, for the award of a TDIU is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


